The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received August 23, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claim 9 is canceled.  Claims 6, 13-24 are withdrawn.  Claims 1-5, 7-8, 10-12, to DNA sequence, mammalian cell, are under consideration.
	
Priority:  This application is a 371 of PCT/US17/60557, filed November 8, 2017, which claims priority to provisional application 62/419161, filed November 8, 2016.

Objections and Rejections
Claims 1, 11 are objected to because of the following informalities:  claims 1 and 11 have been amended to recite the letters “a.” to “h.” or “i.”  However, the amendments have not been properly marked to show the changes, i.e. underlining.  Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8, 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 1, 11 have been amended to recite “a catalytically active, human codon optimized S. pyogenes” Cas9.  Applicants assert that support for the amendments can be found in the specification at paragraphs including 0034, 0080-0083, 0092-0093, and 0108, of the application publication.  While the indicated paragraphs appear to disclose support for an active S. pyogenes Cas9, there does not appear to be support for a “human codon optimized” S. pyogenes Cas9 (see at least paragraphs 0034, 0080-0083, 0092-0093, 0108).  Therefore, the specification does not appear to have clear support for a “human codon optimized” S. pyogenes Cas9 and the newly introduced amendment is considered new matter.
Claims 2-5, 7-8, 10, 12 are included in this rejection because they are dependent on the above claim(s).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a section “b.” and then recites another feature “(b)” recited later in the claim in section “e.” of the claim.  Further clarification and/or correction is requested.
Claims 2-5, 7-8, 10-12 are included in this rejection because they are dependent on the above claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carstens (US 20160024529; IDS 08.25.20, previously cited) in view of Wagers et al. (WO 2016089866; IDS 08.25.20, previously cited).  Carstens discloses a method for scarless genome editing comprising introducing into cells CRISPR/Cas technology that allows for multi-site insertion of desired sequences into a nucleic acid target in vivo, creation of long (up to 20 kb or more) engineered nucleic acids in vivo through successive rounds of nucleic acid insertions; recombineering techniques are used to insert one or more desired sequences into one or more target nucleic acids at pre-determined sites; the pre-determined sites contain one or more pre-defined cleavage sequences for a dsDNA CRISPR/Cas system, such as the CRISPR/Cas9 system of S. thermophilus, allowing for independent scar-less recombination events enabling in vivo assembly of synthetic sequences (at least paragraphs 0013-0014, 0040).
Carstens discloses the CRISPR/Cas9 system is provided in the form of one or more nucleic acids containing one or more components; in some embodiments the CRISPR/Cas9 system comprises Cas9 protein and a processed form of a CRISPR array, which includes a processed spacer or guide RNA (at least paragraph 0015); in some embodiments, the CRISPR array component comprises at least two spacer (or guide) sequences for known, pre-defined cleavage sequences on a target nucleic acid (at least paragraph 0018).
Carstens discloses a method of the invention comprises identifying or creating a dsDNA CRISPR/Cas cleavage sequence at a pre-determined site on a target nucleic acid in a host cell; obtaining a recombineering segment for the predetermined site, where the recombineering segment comprises a sequence that is desired to be inserted into the target nucleic acid and that, when inserted into the target nucleic acid by homologous recombination, destroys ( e.g., removes) the cleavage sequence; introducing into the host cell the recombineering construct; if not already present in the host cell, introducing into the host cell a nucleic acid encoding a CRISPR/Cas system that is specific for the cleavage sequence; maintaining the cell in a viable state until recombineering insertion of the desired sequence and CRISPR/Cas cleavage of the cleavage site has occurred; selecting for recombinant cells that survive the CRISPR/Cas cleavage event; and subjecting a selected recombinant cell to one or more additional rounds of recombineering/cleavage/selection.  In preferred embodiments, each recombineering/cleavage/selection round targets multiple pre-defined cleavage sequences having the same sequence, multiple pre-defined cleavage sequences, each having different cleavage sequences, or a combination of both (at least paragraph 0041).
It is further disclosed that in preferred embodiments, at least one round of recombineering uses as a target sequence for recombination a nucleotide sequence present on a recombineering segment that was used in a previous round of recombineering, and which was introduced into the target nucleic acid as a result of a previous round of recombineering/cleavage/selection.  In other words, for at least one of the second through nth rounds of recombineering/cleavage/selection, at least one recombineering segment includes a sequence that can homologously recombine with a sequence that was present on a recombineering segment, and in embodiments a desired sequence, that was introduced into the target nucleic acid in a previous round.  In some rounds, recombineering occurs such that two previously-introduced desired sequences are joined by way of homologous recombination with a third desired sequence, thus resulting in a long, fully engineered sequence in the target nucleic acid.  Using the method of the present invention, large or extremely large engineered nucleic acids can be produced in vivo by successive rounds of recombineering/cleavage/selection (at least paragraph 0042).  
In some embodiments, in one or more rounds some or all of the recombineering segments are engineered to include a predefined cleavage sequence, which can serve as a selection site for a future cleavage event.  In embodiments, the pre-defined cleavage sequence is engineered in the desired sequence portion of the segment (at least paragraph 0043).
It is disclosed the recombineering segment is over at least a part of its sequence, homologous or otherwise sufficient identical to a target nucleic acid sequence…the recombineering segment includes a sequence that the practitioner desires to be inserted into the target nucleic acid (at least paragraph 0067).  
It is disclosed that since using the CRISPR/Cas9 system allows scarless integration of any DNA sequence of choice, this approach can be used to generate large assemblies of DNA directly in the host genome or other target nucleic acids, avoiding the necessity to assemble and manipulate large constructs in vitro.  Integration by recombineering requires that the integrated DNA is flanked by sequences homologous to the target nucleic acid.  Therefore, assembly is performed in successive rounds of recombineering where the first round recombineering segments have extensions homologous to native sequences on the target nucleic acid and, in at least one subsequent round, one or more recombineering segments have extensions homologous to segments integrated in the first round of recombineering.  The work flow for a two-step process is outlined in FIG. 2 (see at least paragraphs 0099, Fig. 2, 0079-0085).  
Subsequent round recombineering segments have sequences that are homologous or sufficiently identical to the target sequence, whether that sequence is a host sequence, a sequence introduced in a previous round of recombineering, or a combination of the two, to effect recombination and to remove a pre-selected cleavage sequence, where the preselected cleavage sequence is a different sequence than that removed in the immediately preceding round; in this way, each round of recombineering/cleavage/selection allows for selection based on a different cleavage sequence than the previous round or also allows for engineering of pre-determined cleavage sequences for the next round that are identical to the previous round (at least paragraph 0085).  See also Fig. 3, which encompasses the two-step process in Fig. 2 but extends to an addition round for creating an engineered sequence in a target nucleic acid (also paragraph 0086).
As noted above, Carstens discloses that the nucleic acid targeting system for cleaving DNA comprises Cas9 protein and at least two guide sequences for known, pre-defined cleavage sequences on a target nucleic acid, are introduced into host cells in multiple rounds allowing for multi-site insertion of desired sequences, where cells include prokaryotic cells (at least paragraphs 0013-0015, 0019).  Carstens does disclose that yeast cells are able to be genetically manipulated (at least paragraph 0007).  
Carstens does not explicitly teach the first guide sequence (i.e. gRNA) comprises a nucleotide sequence that is complementary to a cell genome sequence that is upstream of a first genomic region of interest and/or the second guide sequence (gRNA) comprises a nucleotide sequence that is complementary to a cell genome sequence that is downstream of the first genomic region of interest, or an active human codon optimized S. pyogenes Cas9.  
Wagers et al. disclose systems for in vivo editing comprising Cas9 protein and a guide RNA (gRNA) (abstract).  Wagers et al. disclose genetically altering a nucleic acid sequence, such as a target gene, to excise one or more nucleic acid portions or sections or sequences of the gene using a CRISPR/Cas9 system (p. 3 lines 6-9).  The CRISPR Cas9 system includes a Cas9 protein and two or more guide RNA; the two or more guide RNA are complementary to corresponding target nucleic acid sequences on either side of, i.e. flanking, the nucleic acid portion or section or sequence of the target gene to be excised or removed; the guide RNA bind to the corresponding target nucleic acid sequences and the Cas9 protein cuts the double stranded DNA at two or more cut sites flanking the one or more nucleic acid portions or sections or sequences thereby excising or removing the one or more nucleic acid portions or sections or sequences (p. 3 lines 9-15).  Wagers et al. disclose Cas9 proteins are known, including from S. pyogenes and S. thermophiles (p. 16-17).  Wagers et al. disclose an active human codon optimized S. pyogenes Cas9 is available (at least p. 22 lines 15-16).  Wagers et al. disclose cells for editing include eukaryotic cells, where the eukaryotic cell is a yeast cell, mammalian cell, etc. (at least p. 4 lines 24-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references by incorporating the Cas9 system comprising at least two guide RNAs and an active human codon optimized S. pyogenes Cas9 of Wagers et al. with the system for scarless genome editing disclosed in Carstens and arrive at the claimed method of performing scarless genome editing in an isolated eukaryotic cell comprising a cell genome comprising (a) introducing into the cell an active human codon optimized S. pyogenes Cas9, a first guide RNA, a second guide RNA, and a first polynucleotide, wherein the first guide RNA and second guide RNA are complementary to a corresponding target nucleic acid sequence on either side or flanking the nucleic acid portion or section to be excised (i.e. first genomic region of interest), wherein the first polynucleotide (i.e. recombineering segment in Carstens) is over at least a part of its sequence, homologous or otherwise sufficient identical to a target nucleic acid sequence and comprises a CRISPR cut site (pre-defined cleavage sequence of Carstens), wherein the first genomic region of interest is excited from the cell genome and replaced with the first polynucleotide; and (b) introducing into the cell active human codon optimized S. pyogenes Cas9, a third gRNA, and a second polynucleotide comprising a nucleic acid sequence of interest, wherein the first polynucleotide is excised from the cell genome and replaced with the second polynucleotide (instant claim 1).  The motivation to do so is given by the prior art.  Carstens discloses a method for genome editing comprising introducing a CRISPR/Cas9 system including Cas9 protein, at least two guide sequences, and recombineering segments (which includes a sequence that the practitioner desires to be inserted into the target nucleic acid) into a cell, for scarless integration of a DNA sequence of choice, where the integrated DNA is flanked by sequences homologous to the target nucleic acid, where first round recombineering segments have extensions homologous to native sequences on the target nucleic acid and, in at least one subsequent round, one or more recombineering segments have extensions homologous to segments integrated in the first round of recombineering, where in one or more rounds some or all of the recombineering segments are engineered to include a predefined cleavage sequence, which can serve as a selection site for a future cleavage event, where the pre-defined cleavage sequence is engineered in the desired sequence portion of the segment.  Therefore, Carstens reasonably discloses editing a cell comprising introducing Cas9 protein and at least two guide sequences to direct cleavage and excise a portion of a target nucleic acid and then insertion of a desired nucleic acid sequence (recombineering segment) at the target site, where in one or more rounds some or all of the recombineering segments are engineered to include a predefined cleavage sequence.  While Carstens discloses the cells include prokaryotic cells (paragraphs 0013-0015, 0019), Carstens does also disclose that yeast cells, like E. coli cells, are also known for genetic manipulation (at least paragraph 0007).  Wagers et al. disclose cells for editing by CRISPR/Cas9 systems include eukaryotic cells, where the eukaryotic cell is a yeast cell, mammalian cell, etc. (at least p. 4 lines 24-26).  Therefore, it would have been obvious that the CRISPR Cas9 system including an active human codon optimized S. pyogenes Cas9 and two or more guide RNA of Wagers et al. can be incorporated for the CRISPR/Cas9 system of Carstens and further incorporated into an eukaryotic cell, such as a yeast cell, since Carstens discloses introducing into a host cell a CRISPR/Cas system to allow for multi-site insertion of desired sequences into a nucleic acid target in vivo, creation of long (up to 20 kb or more) engineered nucleic acids in vivo through successive rounds of nucleic acid insertions; and inserting one or more desired sequences into one or more target nucleic acids at pre-determined sites.  One of ordinary skill would have a reasonable expectation of success because systems for gene editing comprising Cas9, gRNAs, and complementary and/or homologous nucleotide sequences for incorporation into cell genome were known.
Regarding instant claims 2-5, Carstens discloses in another aspect, which flows from the disclosure herein, the invention provides methods of making, in vivo, a recombinant cell having a large or extremely large engineered sequence, which can comprise only exogenous-derived (i.e., engineered, recombinant, non-natural) sequence or can comprise a mixture of exogenous-derived sequence and natural sequence.  For example, the present invention allows for production of large and extremely large engineered sequences in vivo.  However, there are times in which a particular native or wild-type sequence will want to be conserved (e.g., a promoter sequence, a metal binding site, an enzymatically active domain or pocket).  The invention recognizes this situation and allows for retention of the sequence (although the invention also recognizes that it is essentially as easy to replace the original sequence with an identical engineered sequence).  Therefore, it would have been obvious to one of ordinary skill that the nucleic acid target(s) or the genomic region of interest for editing is not limited to any specific kind of nucleic acid sequence.  Since Carstens discloses CRISPR/Cas technology allows for multi-site insertion of desired sequences into a nucleic acid target in vivo, creation of long (up to 20 kb or more) engineered nucleic acids in vivo through successive rounds of nucleic acid insertions, it would be obvious that any genomic region of interest, including promoter sequences, non-coding sequences, coding sequences, DNA sequences, can reasonably be a nucleic acid target or region of interest.
Regarding instant claims 7-8, Carstens discloses the method of the invention involves at least two rounds of recombineering/cleaving/selecting.  Therefore, at least two different pre-defined cleavage sequences in the target nucleic acid must be identified or created.  It is known in the art that cleavage sequences for natural CRISPR/Cas systems exist, and that these sequences vary from organism to organism and from strain to strain.  The key sequences for successful targeting and cleavage appear to be the spacer sequence (much of the sequence of which may vary), and in particular the 12 or so nucleotides on the 3' end of the spacer sequence, and the PAM sequence (which should be organism specific).  The spacer sequence allows for identification of the sequence to cleave (i.e., in a natural system, non-native DNA), while the PAM and 3' spacer end sequences allow for specificity and activity.  In view of the general knowledge regarding various known CRISPR/Cas systems, it is a simple matter to select a system, and identify or engineer a target cleavage site for that system.  As mentioned above, different cleavage sites, which are dictated by spacer sequences in the CRISPR array, can be used in different rounds to effect differential cleavage and differential selection from round to round (at least paragraph 0045).  Carstens discloses a PAM element in a Cas9-containing system, either TGG or NGGNG (at least paragraphs 0011, 0079).  Therefore, it would have been obvious to one of ordinary skill that the nucleic acid sequence comprising a CRISPR cut site comprises a PAM sequence comprising 5’-NGG-3’.
Regarding instant claim 10, as noted above, Carstens discloses a method for scarless genome editing comprising introducing cells CRISPR/Cas technology that allows for multi-site insertion of desired sequences into a nucleic acid target in vivo, where cells include prokaryotic cells (paragraphs 0013-0014, 0019), where yeast cells are also able to be genetically manipulated (at least paragraph 0007).  Wagers et al. disclose cells for editing by CRISPR/Cas9 systems include eukaryotic cells, where the eukaryotic cell is a mammalian cell (at least p. 4 lines 24-26).
Regarding instant claim 11, as noted above, Carstens discloses at least one round of recombineering uses as a target sequence for recombination a nucleotide sequence present on a recombineering segment that was used in a previous round of recombineering, and which was introduced into the target nucleic acid as a result of a previous round of recombineering/cleavage/selection.  In other words, for at least one of the second through nth rounds of recombineering/cleavage/selection, at least one recombineering segment includes a sequence that can homologously recombine with a sequence that was present on a recombineering segment, and in embodiments a desired sequence, that was introduced into the target nucleic acid in a previous round.  In some rounds, recombineering occurs such that two previously-introduced desired sequences are joined by way of homologous recombination with a third desired sequence, thus resulting in a long, fully engineered sequence in the target nucleic acid.  Using the method of the present invention, large or extremely large engineered nucleic acids can be produced in vivo by successive rounds of recombineering/cleavage/selection (at least paragraph 0042).  Therefore, it would have been obvious to further edit a third genomic region of interest and arrive at the method of claim 11.  The steps and/or components recited in instant claim 11, including an active human codon optimized S. pyogenes Cas9 protein, fourth guide RNA, fifth guide RNA, third polynucleotide comprising a CRISPR cleavage site, a six guide RNA, and fourth polynucleotide comprising a nucleic acid sequence of interest, are reasonably disclose in the teachings of Carstens and Wagers et al. for the same reasons noted above for instant claim 1.
Regarding instant claim 12, Carstens discloses a method for scarless genome editing comprising introducing into cells CRISPR/Cas technology that allows for multi-site insertion of desired sequences into a nucleic acid target in vivo, creation of long (up to 20 kb or more) engineered nucleic acids in vivo through successive rounds of nucleic acid insertions (at least paragraphs 0013-0014, 0040).  Therefore, it would be obvious that the method is multiplexed for editing additional genomic regions of interest.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  
Regarding Carstens, Applicants assert that the disclosed genome editing system is intended to be used in prokaryotic cells.  In contrast, the claims of the instant application are directed to genome editing in a eukaryotic cell.  Likewise, the Carstens does not disclose the use of a catalytically active human codon optimized S. pyogenes Cas9.
Applicants’ remarks are not persuasive.  It is noted that Carstens is cited as a 103 reference with at least Wagers et al.  While Carstens discloses that the CRISPR/Cas technology or system for scarless genome editing is introduced into prokaryotic cells (paragraphs 0013-0014, 0019), Carstens does not teach away from genome editing in eukaryotic cells.  Carstens also discloses that yeast cells, like E. coli cells, are also genetically modified and able to be genetically edited (at least paragraph 0007).  Wagers et al. disclose cells for editing by CRISPR/Cas9 systems include eukaryotic cells, where the eukaryotic cell is a yeast cell, mammalian cell, etc. (at least p. 4 lines 24-26).  Therefore, one of ordinary skill would have reasonable motivation to introduce the scarless genome editing system disclosed in Carstens in a eukaryotic cell, such as a yeast cell.
Regarding Applicant’s remarks that Carstens discloses a CRISPR/Cas9 system derived from S. thermophilus and does not disclose a catalytically active human codon optimized S. pyogenes Cas9, the remarks are not persuasive.  Wagers et al. disclose Cas9 proteins are known, including from S. pyogenes and S. thermophiles (p. 16-17).  Wagers et al. disclose an active human codon optimized S. pyogenes Cas9 is available (at least p. 22 lines 15-16).  
Therefore, it would have been obvious that the CRISPR Cas9 system including an active human codon optimized S. pyogenes Cas9 and two or more guide RNA of Wagers et al. can be incorporated for the CRISPR/Cas9 system of Carstens and further incorporated into an eukaryotic cell, such as a yeast cell, since Carstens discloses introducing into a host cell a CRISPR/Cas system to allow for multi-site insertion of desired sequences into a nucleic acid target in vivo, creation of long (up to 20 kb or more) engineered nucleic acids in vivo through successive rounds of nucleic acid insertions; and inserting one or more desired sequences into one or more target nucleic acids at pre-determined sites.  
Applicants assert that next, the first-step in the genome editing involves the process of “recombineering” which is exclusively a prokaryotic process that uses homologous recombination and does not involve the use of Cas9 endonuclease activity.
Applicants’ remarks are not persuasive.  It is known that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  MPEP 2111.03.
In this instance, and as noted above, Carstens discloses a method of the invention comprises identifying or creating a dsDNA CRISPR/Cas cleavage sequence at a pre-determined site on a target nucleic acid in a host cell; obtaining a recombineering segment for the predetermined site, where the recombineering segment comprises a sequence that is desired to be inserted into the target nucleic acid and that, when inserted into the target nucleic acid by homologous recombination, destroys ( e.g., removes) the cleavage sequence; introducing into the host cell the recombineering construct; if not already present in the host cell, introducing into the host cell a nucleic acid encoding a CRISPR/Cas system that is specific for the cleavage sequence; maintaining the cell in a viable state until recombineering insertion of the desired sequence and CRISPR/Cas cleavage of the cleavage site has occurred; selecting for recombinant cells that survive the CRISPR/Cas cleavage event; and subjecting a selected recombinant cell to one or more additional rounds of recombineering/cleavage/selection.  In preferred embodiments, each recombineering/cleavage/selection round targets multiple pre-defined cleavage sequences having the same sequence, multiple pre-defined cleavage sequences, each having different cleavage sequences, or a combination of both (at least paragraph 0041).
Carstens discloses that in one or more rounds some or all of the recombineering segments are engineered to include a predefined cleavage sequence, which can serve as a selection site for a future cleavage event.  In embodiments, the pre-defined cleavage sequence is engineered in the desired sequence portion of the segment (at least paragraph 0043).
Therefore, Carsten discloses CRISPR/Cas9 directed cleavage of host genome in each round or at least two rounds of editing even if homologous recombination occurs (see also Figs. 2, 3).
The instant claims recite CRISPR/Cas9 directed cleavage in at least two rounds of editing.
Therefore, Carsten can be deemed to disclose CRISPR/Cas9 directed cleavage in more than one round, as recited in the instant claims, even if additional features and/or elements are present.
Regarding Applicants’ remarks that homologous recombination is exclusively a prokaryotic process, this is not persuasive.  Carstens discloses homologous recombination also occurs in yeast cells (at least paragraph 0007).  
Therefore, Carstens reasonably discloses editing a cell comprising introducing Cas9 protein and at least two guide sequences to direct cleavage and excise a portion of a target nucleic acid and then insertion of a desired nucleic acid sequence (recombineering segment) at the target site, where in one or more rounds some or all of the recombineering segments are engineered to include a predefined cleavage sequence.
The motivation to edit a eukaryotic cell is also reasonably provided by Carstens, which disclose that yeast cells, like E. coli cells, can also be genetically manipulated or edited (at least paragraph 0007) and Wagers et al., which disclose cells for editing by CRISPR/Cas9 systems include eukaryotic cells, where the eukaryotic cell is a yeast cell, mammalian cell, etc. (at least p. 4 lines 24-26).  Therefore, it would have been obvious that the CRISPR Cas9 system including an active human codon optimized S. pyogenes Cas9 and two or more guide RNA of Wagers et al. can be incorporated for the CRISPR/Cas9 system of Carstens and further incorporated into an eukaryotic cell, such as a yeast cell, since Carstens discloses introducing into a host cell a CRISPR/Cas system to allow for multi-site insertion of desired sequences into a nucleic acid target in vivo, creation of long (up to 20 kb or more) engineered nucleic acids in vivo through successive rounds of nucleic acid insertions; and inserting one or more desired sequences into one or more target nucleic acids at pre-determined sites.  One of ordinary skill would have a reasonable expectation of success because systems for gene editing comprising Cas9, gRNAs, and complementary and/or homologous nucleotide sequences for incorporation into cell genome were known.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656